The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on August 19, 2019, which may be
different from its entry on the record.



 IT IS SO ORDERED.

 Dated: August 19, 2019




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

    In re:                                           )            Chapter 7
                                                     )
    ERICK ETIENNE LaGROUX,                           )            Case No. 17-40198
        Debtor.                                      )
                                                     )             Judge Arthur I. Harris
                                                     )
    ALLCARE MEDICAL SERVICES,                        )
    LLC,                                             )            Adversary Proceeding
         Plaintiff.                                  )            No. 17-4045
                                                     )
    v.                                               )
                                                     )
    MICHAEL D. BUZULENCIA,                           )
    TRUSTEE,                                         )
        Defendant.                                   )

                                MEMORANDUM OF OPINION 1

             In this adversary proceeding, AllCare Medical Services, LLC (“AllCare”)

seeks a declaratory judgment that (1) the debtor, Erick Etienne LaGroux, withdrew



1
    This Opinion is not intended for official publication.



17-04045-aih        Doc 160     FILED 08/19/19        ENTERED 08/19/19 10:56:47               Page 1 of 25
from AllCare prior to filing for bankruptcy, (2) Ohio law and AllCare’s operating

agreement control LaGroux’s estate’s interest in AllCare, and the trustee must

comply with the buyout and first-refusal provisions of the operating agreement,

and (3) AllCare owns the eight domain names LaGroux purchased on behalf of

AllCare. For the reasons that follow, the Court finds that (1) LaGroux’s estate

only has an economic interest in AllCare because LaGroux withdrew from AllCare

prior to filing for bankruptcy, (2) Ohio law and the operating agreement control

LaGroux’s estate’s interest in AllCare, and the trustee must comply with the terms

of Ohio law and the operating agreement, and (3) LaGroux’s estate only has a bare

legal interest in the eight domain names that LaGroux purchased.

                                 JURISDICTION

      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (O). The

Court has jurisdiction over core proceedings under 28 U.S.C. §§ 1334 and 157(a)

and Local General Order 2012-7 of the United States District Court for the

Northern District of Ohio. On March 12, 2018, the defendant-trustee consented to

the Court’s entry of final judgment. On October 23, 2018, AllCare consented to

the Court’s entry of final judgment.




                                          2




17-04045-aih   Doc 160   FILED 08/19/19   ENTERED 08/19/19 10:56:47     Page 2 of 25
                            PROCEDURAL HISTORY

      On February 9, 2017, LaGroux filed a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code (Case No. 17-40198). Michael D. Buzulencia

(“the trustee”) was appointed as trustee in the underlying bankruptcy case. The

trustee’s interim report indicated that LaGroux held a 25% membership interest in

AllCare (Case No. 17-40198, Docket No. 38).

      On September 6, 2017, LaGroux filed amended schedules (Case

No. 17-40198, Docket No. 21). Schedule A/B was amended to include the eight

domain names that LaGroux purchased on behalf of AllCare, and the value of the

domain names was listed as unknown.

      AllCare initiated this adversary proceeding on December 6, 2017

(Adv. No. 17-4045). Prior to trial, AllCare dismissed its claims against the debtor

and all parties except the trustee. On February 6, 2019, the Court denied AllCare’s

motion for partial summary judgment. The Court held a trial on March 29, 2019,

and June 19, 2019. The Court heard testimony from the debtor and the trustee at

trial. The Court permitted the de bene esse deposition of Sharon Gobbi, a member

and the Chief Operating Officer of AllCare, to be taken on May 2, 2019, because

her medical condition prevented her from traveling from Long Island, New York,

to Youngstown, Ohio. The Court received joint stipulated exhibits 1–6 subject to

                                          3




17-04045-aih   Doc 160   FILED 08/19/19   ENTERED 08/19/19 10:56:47      Page 3 of 25
redaction under Bankruptcy Rule 9037 and received without objection AllCare’s

exhibits 1–8 and the trustee’s exhibits A–G. The Court also received the transcript

of Ms. Gobbi’s deposition subject to redaction related to her medical condition and

with the stipulation that her medical condition prevented her from traveling to

Youngstown, Ohio. This memorandum constitutes the Court’s findings of fact and

conclusions of law as required by Rule 7052 of the Federal Rules of Bankruptcy

Procedure.

      The Court notes that AllCare has not asked the Court to determine the value

of the bankruptcy estate’s interest in AllCare. Rather, AllCare seeks a declaratory

judgment that LaGroux withdrew from AllCare before filing for bankruptcy, that

Ohio law and the operating agreement control the bankruptcy estate’s interest, and

that the domain names are property of AllCare. The Court intends for this opinion

to serve as a final judgment subject to appeal.

                               FINDINGS OF FACT

      The findings of fact contained in this memorandum of opinion reflect the

Court’s weighing of the evidence, including the credibility of each witness. In

doing so, “the court considered the witnesses’ demeanor, the substance of the

testimony, and the context in which the statements were made, recognizing that a

transcript does not convey tone, attitude, body language or nuance of expression.”

                                          4




17-04045-aih   Doc 160   FILED 08/19/19    ENTERED 08/19/19 10:56:47     Page 4 of 25
In re Parrish, 326 B.R. 708, 711 (Bankr. N.D. Ohio 2005). Even if not specifically

mentioned in this decision, the Court considered the testimony of the trial

witnesses and the exhibits and transcripts admitted into evidence. Unless indicated

otherwise, the following facts were established at trial by a preponderance of the

evidence or were stipulated to by the parties.

      AllCare is an Ohio limited liability company that was organized on May 17,

2016, originally as UMS Health Services, LLC. On July 14, 2016, the LLC

changed its name to AllCare Medical Services, LLC. The founding members were

LaGroux, Rob Simmons, and Dr. Daniel Ferrara. During 2015 and 2016, LaGroux

purchased eight domain names under his own name for use by AllCare, paying

between $7 and $14 for each. LaGroux purchased these domain names prior to the

creation of an operating agreement for AllCare. LaGroux never attempted to

license or sell the domain names to AllCare, but instead purchased them for

AllCare’s use. LaGroux was not compensated by AllCare for the purchase of the

domain names or for the fees he paid to renew the domain names through 2019.

      On August 10, 2016, the members of AllCare entered into an operating

agreement. The operating agreement indicated that originally LaGroux and

Mr. Simmons both held a 37.5% membership interest and Dr. Ferrara held a 25%

membership interest.

                                          5




17-04045-aih   Doc 160   FILED 08/19/19    ENTERED 08/19/19 10:56:47     Page 5 of 25
      In October 2016, Ms. Gobbi became a member and the Chief Operating

Officer of AllCare. LaGroux and Mr. Simmons each sold 12.5% of their

membership interests to Ms. Gobbi at $1 per unit. The sale to Ms. Gobbi left each

of the four members of AllCare holding a 25% interest. When Ms. Gobbi joined

AllCare, she requested all of the passwords for each of the AllCare domain names,

and LaGroux gave her each of those passwords. Ms. Gobbi had access to the

domain names with these passwords until LaGroux filed for bankruptcy.

      On November 3, 2016, at 4:21 P.M., LaGroux emailed Ms. Gobbi and

Mr. Simmons with a subject line that read “Immediate Resignation.” The email

stated:

      I am making my resignation from AllCare effective as of 6pm this
      evening. I will cease all interactions with Associate Vendors and staff
      immediately as well as clients. All property will remain in the office
      with the exception of my personal belongings. If Josh would like to
      supervise the cleaning of my office tomorrow, then that is fine. Please
      advise[.]

      My apologies for the way this has ended, however it is not fair to the
      nurses to lose their jobs over harm that [my family and I] have caused.

      Please make this company a success.

      After receiving advice from an attorney, on November 4, 2016, LaGroux

sent a second email to Ms. Gobbi and Mr. Simmons with a subject line that read




                                          6




17-04045-aih   Doc 160   FILED 08/19/19   ENTERED 08/19/19 10:56:47     Page 6 of 25
“Unresignation.” This email indicated that LaGroux wished to “unresign” from

AllCare, effective immediately:

      This e mail is [to] notify all parties involved, that I Erick LaGroux,
      President of AllCare Medical Services and current equity holder of
      AllCare, effective immediately[, . . .] am unresigning for the
      following reasons . . . .

      ****

      I do not relinquish my ownership piece or office of AllCare Medical
      Services for the above reasons.

That same day, Ms. Gobbi emailed LaGroux in response, stating:

      [W]e received an email from you indicating you wish to “un-resign”.
      Upon review of said email, along with other (numerous) concerns and
      the nature of them, we the remaining partners cannot, without any
      possibility, accept your “un-resignation” as requested today. The
      resignation is and will remain in effect indefinitely.

Mr. Simmons and Dr. Ferrara were also included as recipients of Ms. Gobbi’s

email to LaGroux.

      Sometime during or around December 2016, LaGroux began working as a

consultant for Greenleaf Travel Nurse Staffing, LLC (“Greenleaf”), a direct

competitor of AllCare.

      On February 9, 2017, LaGroux filed a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code. On Schedule A/B filed with his petition,




                                          7




17-04045-aih   Doc 160   FILED 08/19/19   ENTERED 08/19/19 10:56:47       Page 7 of 25
LaGroux indicated that he held a 25% membership interest in AllCare with an

unknown value.

      LaGroux did not list the domain names as assets on his original

Schedule A/B. LaGroux also did not discuss the domain names at his 341 meeting

of creditors held on March 29, 2017. On September 6, 2017, LaGroux amended

Schedule A/B to include the domain names. Additionally, sometime after filing

for bankruptcy, LaGroux changed the passwords to the domain names so that

Ms. Gobbi no longer had access. LaGroux paid to renew each domain name

through 2019. Although LaGroux purchased and put the domain names in his

name personally, LaGroux testified at trial that he believed he was maintaining the

names for AllCare.

      On June 9, 2017, Mr. Simmons sold the entirety of his 25% membership

interest in AllCare to Ms. Gobbi at $1 per unit. Sometime after this, Ms. Gobbi

sold a 12.5% membership interest in AllCare to Dr. Ferrara at $1 per unit.

      AllCare initiated this adversary proceeding on December 6, 2017.

                            CONCLUSIONS OF LAW

                     A. LaGroux’s Withdrawal from AllCare

      Chapter 1705 of the Ohio Revised Code contains Ohio’s provisions

regarding limited liability companies (“LLCs”). Although this chapter provides

                                          8




17-04045-aih   Doc 160   FILED 08/19/19   ENTERED 08/19/19 10:56:47      Page 8 of 25
terms regarding the operation and relations of LLCs, these terms only come into

effect if the LLC’s operating agreement does not provide for a certain term. Ohio

Rev. Code § 1705.081.

      AllCare’s operating agreement states, in pertinent part:

      Duty of Loyalty
      15. Any Member may invest in or engage in any business of any type,
      except a business that is similar to the business of the Company.
      Neither the Company nor any Member will have any right to that
      opportunity or any income derived from that opportunity.

      ****

      Admission of New Members
      19. No new Members may be admitted into the Company without
      unanimous consent of current members.

      Voluntary Withdrawal of a Member
      20. Where the Company consists of two or more Members, the
      voluntary withdrawal of a Member will have no effect upon the
      continuance of the Company.

      It remains incumbent on the withdrawing Member to exercise this
      dissociation in good faith and to minimize any present or future harm
      done to the remaining Members as a result of the withdrawal.

      Involuntary Withdrawal of a Member
      21. Events leading to the involuntary withdrawal of a Member from
      the Company will include but not be limited to: death of a Member;
      Member mental incapacity; Member disability preventing reasonable
      participation in the Company; breach of fiduciary duties by a
      Member; criminal conviction of a Member; Operation of Law against
      a Member or a legal judgment against a Member that can reasonably
      be expected to bring the business or societal reputation of the
      Company into disrepute. . . .
                                          9




17-04045-aih   Doc 160   FILED 08/19/19   ENTERED 08/19/19 10:56:47    Page 9 of 25
       Dissociation of a Member
       22. In the event of either a voluntary or involuntary withdrawal of a
       Member, if the remaining Members elect to purchase the interest of
       the withdrawing Member, the remaining Members will Purchase on a
       pro-rata basis in accordance with the percentages owned by the
       non-withdrawing members. If one chooses not to purchase, the other
       may purchase all the withdrawing member’s interest. . . . The
       purchase amount of any buyout of a Member’s interest will be
       determined as set out in the Valuation of Interest section of this
       Agreement.

       ****

       Right of First Purchase
       23. In the event that a Member’s Interest in the Company is or will be
       sold, due to any reason, the remaining Members will have a right of
       first purchase as well as right of first refusal of that Member’s Interest
       to a third party. The value of that interest in the Company will be the
       lower of the value set out in the Valuation of Interest section of this
       Agreement and any third party offer that the Member wishes to
       accept.

       ****

       Valuation of Interest
       25. In the event of a dissociation or the dissolution of the Company,
       each Member will have an equal financial interest in the Company.

       In the absence of a written agreement setting a value, the value of the
       Company will be based on the fair market appraisal of all Company
       assets (less liabilities) determined in accordance with generally
       accepted accounting principles (GAAP). This appraisal will be
       conducted by an independent accounting firm agreed to by all
       Members. An appraiser will be appointed within a reasonable period
       of the date of withdrawal or dissolution. The results of the appraisal
       will be binding on all Members. The intent of this section is to ensure

                                          10




17-04045-aih   Doc 160   FILED 08/19/19    ENTERED 08/19/19 10:56:47       Page 10 of 25
       the survival of the Company despite the withdrawal of any individual
       Member.

       No allowance will be made for goodwill, trade name, patents or other
       intangible assets, except where those assets have been reflected on the
       Company books immediately prior to valuation.

       Thus, pursuant to the operating agreement, a member of AllCare can either

 voluntarily or involuntarily withdraw. A violation of a fiduciary duty, such as the

 duty of loyalty, results in the involuntary withdrawal of a member. For a voluntary

 withdrawal, the operating agreement does not specify the manner by which a

 member must give notice for the withdrawal to be effective. Additionally, the

 operating agreement requires that the addition of a new member must be consented

 to unanimously by the current members.

       AllCare’s operating agreement is silent as to the right to participate in the

 management and conduct of AllCare after a member’s withdrawal. But under

 Ohio law, “[u]pon a member’s withdrawal from a limited liability company, the

 member’s right to participate in the management and conduct of the limited

 liability company’s business terminates.” Ohio Rev. Code § 1705.161.

       The Court finds that LaGroux withdrew his membership in AllCare when he

 sent his resignation email. LaGroux sent his resignation email to Ms. Gobbi and

 Mr. Simmons on November 3, 2016, stating that he was “making [his] resignation

 from AllCare effective as of 6pm [that] evening.” Pursuant to AllCare’s operating
                                          11




17-04045-aih   Doc 160   FILED 08/19/19    ENTERED 08/19/19 10:56:47       Page 11 of 25
 agreement, a member can withdraw voluntarily. Because the operating agreement

 does not provide any provision regarding the manner by which a member must

 withdraw, Ohio Revised Code Section 1705.16 controls, which provides that a

 member may withdraw by giving written notice. Thus, his email is sufficient for

 providing notice of his withdrawal. In addition to his statement of resignation, the

 email also indicated that he would remove all of his personal property from his

 office and would stop communicating with various parties associated with AllCare.

 LaGroux also told Ms. Gobbi and Mr. Simmons to “make this company a success,”

 which implies that LaGroux himself would not be involved in making AllCare a

 success in the future.

       LaGroux’s unresignation email also demonstrates his earlier intent to resign

 both as a member and as president. In his “unresignation” email dated

 November 4, 2016, LaGroux stated, “I do not relinquish my ownership piece or

 office of AllCare Medical Services for the above reasons.” This language indicates

 that LaGroux recognized that his previous resignation email gave up his ownership

 piece—his membership interest—as well as his position as president and that he

 wished to reverse that resignation. The trustee argues that LaGroux’s testimony at

 trial is supportive of the position that LaGroux only intended to resign his position

 as president. The Court finds that the “unresignation” email is more probative of

                                           12




17-04045-aih   Doc 160    FILED 08/19/19   ENTERED 08/19/19 10:56:47      Page 12 of 25
 LaGroux’s intent when he resigned than his testimony at trial, nearly two and a

 half years later, agreeing to counsel’s statements that he only wished to resign as

 president of AllCare.

       LaGroux’s unresignation email was not effective in reinstating his status as a

 member of AllCare. The member who withdrew would only become a member

 again according to the operating agreement’s provision regarding the addition of

 new members. AllCare’s operating agreement states that the addition of new

 members requires the unanimous consent of the current members. Because

 LaGroux was no longer a member at the time he attempted to “unresign,” he could

 only be reinstated as a member if all of the remaining members—Ms. Gobbi,

 Mr. Simmons, and Dr. Ferrara—unanimously consented to it. However, in

 response to his “unresignation” email, Ms. Gobbi indicated that the remaining

 members “received and accepted” LaGroux’s resignation and “[u]pon review of

 said email, along with other (numerous) concerns and the nature of them, we the

 remaining partners cannot, without any possibility, accept your ‘un-resignation’ as

 requested today. The resignation is and will remain in effect indefinitely.” This

 email demonstrates that the remaining members did not unanimously consent,

 meaning the “unresignation” email did not reinstate LaGroux’s membership in




                                          13




17-04045-aih   Doc 160   FILED 08/19/19    ENTERED 08/19/19 10:56:47      Page 13 of 25
 AllCare. Therefore, the Court finds that AllCare has established by a

 preponderance of the evidence that LaGroux resigned as of November 3, 2016.

       Because the Court finds that LaGroux withdrew from AllCare when he sent

 his November 3, 2016, resignation email, the Court does not need to determine

 whether LaGroux involuntarily withdrew from AllCare when he began working as

 a consultant for Greenleaf sometime around December 2016. However,

 LaGroux’s work with Greenleaf is demonstrative of what he believed his

 relationship to AllCare was at that point. AllCare’s duty of loyalty provision

 states, “[a]ny Member may invest in or engage in any business of any type, except

 a business that is similar to the business of the Company.” LaGroux admitted at

 trial that Greenleaf is in the same business as AllCare. As AllCare’s duty of

 loyalty provision does not allow LaGroux to invest or engage in any business with

 a competitor, LaGroux would have known that he would have been in violation of

 AllCare’s operating agreement by working as a consultant for Greenleaf. Because

 he likely would not have acted in violation of the operating agreement if he

 believed he still had a noneconomic interest in AllCare, it is more likely that

 LaGroux believed that he only had an economic interest in AllCare at that time.

       Therefore, the Court finds that LaGroux withdrew his membership in

 AllCare voluntarily when he sent his resignation email. Because his November 3,

                                          14




17-04045-aih   Doc 160   FILED 08/19/19    ENTERED 08/19/19 10:56:47       Page 14 of 25
 2016, resignation email was sent and received by the members of AllCare prior to

 LaGroux filing for bankruptcy on February 9, 2017, the Court finds that LaGroux

 withdrew from AllCare and terminated his right to participate in the management

 and conduct of AllCare prior to filing his bankruptcy petition. As a result,

 LaGroux’s estate only includes an economic interest in AllCare and does not

 include any noneconomic interest.

       While the trustee notes that AllCare has continued to show the trustee as a

 member on various tax returns, nothing about this fact is inconsistent with

 LaGroux and now the trustee retaining only an economic interest in AllCare. Until

 that interest can be sold under the terms of the operating agreement, a process

 which the trustee has thus far balked at, the trustee presumably remains a member

 of AllCare for tax purposes, even though LaGroux and the trustee have no right to

 participate in the management and conduct of the LLC’s business.

                 B. Ohio Law and the Operating Agreement Control

       The trustee made additional arguments that Ohio law and AllCare’s

 operating agreement are only applicable to the extent that they do not conflict with

 federal bankruptcy law. Specifically, throughout the proceeding, the trustee has

 argued that any provision in the operating agreement that was triggered by

 LaGroux filing bankruptcy and led to his dissociation is an ipso facto provision and

                                          15




17-04045-aih   Doc 160   FILED 08/19/19    ENTERED 08/19/19 10:56:47      Page 15 of 25
 should not permitted to prevent the transfer of LaGroux’s interest to LaGroux’s

 estate. The trustee also maintains that the trustee cannot be forced to sell

 LaGroux’s interest to AllCare at a “poison pill” price and that LaGroux’s estate has

 a right to the appreciation in value of LaGroux’s economic interest. Finally, the

 trustee contends that LaGroux’s estate had a right to be offered the opportunity to

 purchase Mr. Simmons’s shares when he withdrew from AllCare.

               1. The Operating Agreement as an Executory Contract and
                                Ipso Facto Provisions

       The Bankruptcy Code disapproves of statutory and contractual provisions

 that are triggered by the commencement of a bankruptcy case, known as ipso facto

 provisions. Section 541 of the Bankruptcy Code therefore operates to prevent ipso

 facto provisions from taking effect and contravening the Code’s purposes.

 11 U.S.C. § 541; In re W.R. Grace & Co. 475 B.R. 34, 152–53 (D. Del. 2012);

 Warner v. Warner, 480 B.R. 641, 655 (Bankr. N.D. W. Va. 2012). Under

 Section 541, all of the debtor’s interests are vested with the bankruptcy estate

 notwithstanding applicable nonbankruptcy law or contractual provisions effecting

 a modification or termination of the debtor’s interest upon filing. Klingerman v.

 ExecuCorp, LLC et al. (In re Klingerman), 388 B.R. 677, 678–79

 (Bankr. E.D.N.C. 2008). “[A]ll of the rights and privileges that the debtor had

 immediately prior to filing [become] the property of the bankruptcy estate.”
                                           16




17-04045-aih   Doc 160   FILED 08/19/19    ENTERED 08/19/19 10:56:47       Page 16 of 25
 LaHood v. Covey (In re LaHood), 437 B.R. 330, 336 (C.D. Ill. 2010) (citing

 In re Garrison-Ashburn, LC, 253 B.R. 700, 707–08 (Bankr. E.D. Va. 2000)).

 Section 365(e)(1) similarly invalidates ipso facto provisions in an executory

 contract. Warner, 480 B.R. at 649–50 (“Section 365(e)(1) invalidates ipso facto

 provisions that prevent the bankruptcy estate from receiving the benefit of an

 executory contract.”) (citation omitted).

       The Court finds it unnecessary to determine whether the operating

 agreement is an executory contract or whether there is an ipso facto provision in

 AllCare’s operating agreement that would result in a noneconomic interest in

 AllCare vesting with LaGroux’s estate. The Court has determined that LaGroux

 withdrew from AllCare prior to filing bankruptcy. This means that LaGroux gave

 up his noneconomic interest in AllCare upon his withdrawal and only held an

 economic interest at the time of filing. Because LaGroux only possessed an

 economic interest when he filed for bankruptcy, LaGroux’s estate similarly can

 only hold an economic interest. See Mission Prod. Holdings v. Tempnology, LLC,

 139 S. Ct. 1652, 1663 (2019) (“In preserving those rights, Section 365 reflects a

 general bankruptcy rule: The estate cannot possess anything more than the debtor

 itself did outside bankruptcy. . . . As one bankruptcy scholar has put the

 point: . . .‘A debtor’s property does not shrink by happenstance of bankruptcy, but

                                             17




17-04045-aih   Doc 160   FILED 08/19/19      ENTERED 08/19/19 10:56:47    Page 17 of 25
 it does not expand, either.’ ”) (citations omitted); see also In re Fair Finance Co.,

 834 F.3d 651, 676 (6th Cir. 2016) (trustee stands in the shoes of the debtor, and

 defenses can be raised against a bankruptcy trustee to the same extent they could

 have been raised against the debtor prior to the filing of bankruptcy).

                 2. Right of First Purchase and Valuation Provisions

       Section 363(l) of the Bankruptcy Code states that a trustee may sell property

 under Section 365:

       notwithstanding any provision in a contract . . . or applicable law that
       is conditioned on the insolvency or financial condition of the debtor,
       on the commencement of a case under this title concerning the debtor,
       or on the appointment of or the taking possession by a trustee in a case
       under [Title 11] or a custodian, and that effects, or gives an option to
       effect, a forfeiture, modification, or termination of the debtor’s
       interest in such property.

 AllCare’s operating agreement gives the remaining members of AllCare a right of

 first purchase and sets forth the procedures for the valuation (Operating Agreement

 Paragraphs 23 and 25).

       The trustee asserts that the right of first purchase in AllCare’s operating

 agreements is an ipso facto provision and thus is not enforceable. However, the

 right of first purchase requirement is not “triggered by a member’s insolvency,

 bankruptcy filing, or by the appointment of a trustee or custodian.” In re Talbut,

 No. 08-34763, 2015 WL 5145598, at *5 (Bankr. N.D. Ohio Aug. 28, 2015); see

                                           18




17-04045-aih   Doc 160    FILED 08/19/19   ENTERED 08/19/19 10:56:47       Page 18 of 25
 In re Capital Acquisitions & Mgmt. Corp., 341 B.R. 632, 637 (Bankr. N.D. Ill.

 2006) (finding that the right of first refusal was not an unenforceable ipso facto

 provision because it was not triggered by the debtor’s bankruptcy filing). Instead,

 the right of first purchase provision is in effect any time a member withdraws from

 AllCare and is not an ipso facto provision. At the time LaGroux withdrew from

 AllCare prior to his bankruptcy filing, LaGroux was required to comply with this

 provision of the operating agreement. Thus, the trustee in this case is not excused

 from complying with this provision of the operating agreement.

       The trustee also asserts that LaGroux’s withdrawal would not impact the

 valuation of LaGroux’s estate’s interest in AllCare and that the estate is entitled to

 the appreciation in value of LaGroux’s interest from the time LaGroux withdrew

 from AllCare until the date of the valuation. AllCare has not asked the Court to

 determine the value of the bankruptcy estate’s interest in AllCare. Nor has the

 trustee sought any affirmative relief in this adversary proceeding. Therefore, the

 Court need only decide whether the valuation determination is governed by

 applicable Ohio law and AllCare’s operating agreement. The short answer to that

 question is yes. Ohio law and AllCare’s operating agreement control LaGroux’s

 estate’s interest in AllCare, and the trustee must comply with the buyout,

 first-refusal, and valuation provisions of the operating agreement.

                                           19




17-04045-aih   Doc 160   FILED 08/19/19     ENTERED 08/19/19 10:56:47      Page 19 of 25
                         3. Purchase of Mr. Simmons’s Shares

       Although the trustee disagrees with AllCare’s assertion that the LLC’s

 shares should be valued at $1 per share, the trustee contends that LaGroux’s

 bankruptcy estate should have been offered the opportunity to purchase

 Mr. Simmons’s shares in AllCare for $1 when Mr. Simmons withdrew on June 9,

 2017. AllCare’s operating agreement states that the remaining members may

 “elect to purchase the interest of the withdrawing [m]ember . . . on a pro rata basis”

 (Operating Agreement Paragraph 22). In addition, pursuant to Ohio Revised Code

 Section 1705.161, “[u]pon a member’s withdrawal from a limited liability

 company, the member’s right to participate in the management and conduct of the

 limited liability company’s business terminates.”

       The Court has determined that LaGroux resigned on November 3, 2016,

 when he sent his resignation email. After that resignation, LaGroux was no longer

 a member with the right to purchase shares and did not have the right to participate

 in the conduct of AllCare, which presumably would include purchasing other

 members’ shares. Therefore, LaGroux did not have a right to be offered the

 opportunity to purchase Mr. Simmons’s shares when Mr. Simmons resigned on

 June 9, 2017. Because the debtor’s bankruptcy estate cannot possess more than the

 debtor did outside of bankruptcy, see Tempnology, 139 S. Ct. at 1663, LaGroux’s

                                          20




17-04045-aih   Doc 160   FILED 08/19/19    ENTERED 08/19/19 10:56:47      Page 20 of 25
 bankruptcy estate also did not have a right to be offered the opportunity to

 purchase Mr. Simmons’s shares in AllCare.

                                   C. Domain Names

       Upon the commencement of a bankruptcy case, all property of the debtor

 comes into the bankruptcy estate, regardless of whether the interest in such

 property is legal or equitable. 11 U.S.C. § 541; Taylor v. Freeland & Kronz,

 503 U.S. 639, 642 (1992) (all property becomes property of the estate at the filing

 of the petition). However, 11 U.S.C. § 541(d) provides, in pertinent part:

       Property in which the debtor holds, as of the commencement of the
       case, only legal title and not an equitable interest, such as a mortgage
       secured by real property . . . becomes property of the estate . . . only to
       the extent of the debtor’s legal title to such property, but not to the
       extent of any equitable interest in such property that the debtor does
       not hold.

 Section 541 “reiterates the general principle that where the debtor holds bare legal

 title without any equitable interest, the estate acquires bare legal title without any

 equitable interest in the property.” Gilbert v. Palmer Manufacturing and

 Supply, Inc. (In re Winkle), 128 B.R. 529, 533 (Bankr. S.D. Ohio 1991). “While

 the nature and extent of the debtor’s interest are determined by state law ‘once that

 determination is made, federal bankruptcy law dictates to what extent that interest

 is property of the estate.’ ” Bavely v. United States, IRS (In re Terwilliger’s

 Catering Plus, Inc.), 911 F.2d 1168, 1172 (6th Cir. 1990) (quoting N.S. Garrott &
                                           21




17-04045-aih   Doc 160    FILED 08/19/19    ENTERED 08/19/19 10:56:47       Page 21 of 25
 Sons v. Union Planters Nat’l Bank of Memphis (In re N.S. Garrott & Sons),

 772 F.2d 462, 466 (8th Cir. 1985)). Thus, if pursuant to state law the debtor only

 has bare legal title to the property, then only a legal interest becomes part of the

 debtor’s estate. Mason v. Clark (In re Book), Ch. 7 Case No. 11-62686, Adv.

 No. 12-6031, 2013 WL 5300694, at *2 (Bankr. N.D. Ohio Sept. 17, 2013).

       The Court must decide whether LaGroux had an equitable interest in the

 domain names or whether he only had bare legal title and no equitable interest. On

 the one hand, LaGroux purchased these domain names under his own name

 originally and then renewed these domain names after filing for bankruptcy.

 AllCare did not reimburse LaGroux for his purchases at either time. On the other

 hand, many other facts established at trial indicate that LaGroux only held a legal

 interest in the domain names. The purchase and renewal costs that LaGroux paid

 were nominal, as LaGroux stated that he only paid between $7 and $14 to purchase

 each name. LaGroux provided the passwords to these domain names to Ms. Gobbi

 when she became a member of AllCare. LaGroux did not discuss the domain

 names at his 341 meeting of creditors and did not include the domain names as

 assets on his bankruptcy schedules until he amended his schedules roughly seven

 months after his 341 meeting of creditors. LaGroux did not use these domain

 names for personal use, but instead they were and still are used exclusively for

                                           22




17-04045-aih   Doc 160    FILED 08/19/19    ENTERED 08/19/19 10:56:47       Page 22 of 25
 AllCare’s purposes. Finally, at trial, LaGroux explained that although he

 purchased the domain names, he believed the domain names were AllCare’s and

 not his own.

        The Court finds that although the domain names were in LaGroux’s name,

 AllCare has established by a preponderance of the evidence that LaGroux held

 only bare legal title to the domain names. If LaGroux truly believed that he owned

 more than a bare legal interest in these domain names, it is unlikely that he would

 have omitted them from his initial schedule of assets. Because the Court finds that

 LaGroux only had bare legal title to the domain names, only the bare legal title is

 property of the bankruptcy estate.

        Presumably, nothing prevents AllCare from filing a motion for an order of

 abandonment in the debtor’s main bankruptcy case. See 11 U.S.C. § 554(b) (“On

 request of a party in interest . . . , the court may order the trustee to abandon any

 property of the estate . . . that is of inconsequential value and benefit to the

 estate.”).

                                      D. Next Steps

        This memorandum of opinion is intended to resolve all remaining claims in

 AllCare’s adversary complaint. Presumably, now that the Court has held that the

 trustee is bound by the valuation procedures set forth in the operating agreement,

                                            23




17-04045-aih    Doc 160   FILED 08/19/19     ENTERED 08/19/19 10:56:47       Page 23 of 25
 AllCare and the trustee will follow those procedures in good faith. See, e.g.,

 Operating Agreement at Paragraph 20 (withdrawing member, and now the trustee

 as successor-in-interest, must exercise dissociation in good faith and minimize any

 present or future harm to remaining members as a result of the withdrawal). Given

 the history of this litigation, the court has no illusions about the parties and their

 attorneys reaching a consensual resolution of their remaining disputes any time

 soon. Nevertheless, absent any stay pending appeal, the Court will simply caution

 the litigants and their attorneys that noncompliance with Ohio law or the operating

 agreement could be grounds for possible damage claims. See also Celotex v.

 Edwards, 514 U.S. 300, 313 (1995) (“it is for the court of first instance to

 determine the question of the validity of the law, and until its decision is reversed

 for error by orderly review, either by itself or by a higher court, its orders based on

 its decision are to be respected”) (citations omitted). The Court makes no

 determination as to the merits of any future disputes that may arise in the course of

 the valuation process.

                                     CONCLUSION

       For the reasons stated above, the Court finds that (1) LaGroux’s bankruptcy

 estate only has an economic interest in AllCare because LaGroux withdrew from

 AllCare prior to filing for bankruptcy, (2) Ohio law and the operating agreement

                                            24




17-04045-aih   Doc 160    FILED 08/19/19     ENTERED 08/19/19 10:56:47        Page 24 of 25
 control LaGroux’s estate’s interest in AllCare, and the trustee must comply with

 the terms of Ohio law and the operating agreement regarding valuation and sale,

 and (3) LaGroux’s estate has only a bare legal interest in the eight domain names.

       IT IS SO ORDERED.




                                          25




17-04045-aih   Doc 160   FILED 08/19/19   ENTERED 08/19/19 10:56:47     Page 25 of 25
